BRIGHT, Senior Circuit Judge,
dissenting.
I dissent. The principal issue on appeal is whether the district court can consider the merits of Heffernan’s petition for a writ of habeas corpus. I have three points to make.
1. Riggins v. Nevada, 504 U.S. 127, 112 S.Ct. 1810, 118 L.Ed.2d 479 (1992) controls our decision on this issue. Assuming the facts are as Heffernan contends they are, Riggins should apply to this case. Heffer-nan’s essential claim, as was Riggins’, is that the forced administration of antipsychotic drugs affected Heffeman’s demeanor in front of the jury and his ability to communicate with counsel.
The majority seems to suggest, without deciding, that Riggins does not apply to the facts of this case because “Heffernan did not claim insanity and did not testify.” Maj. op. at 334. While the majority correctly notes that Riggins had sought an insanity defense, the holding in Riggins was in no way limited by this factor. Instead, the decision was couched in more general terms, noting that “[i]t is clearly possible that such side effects impacted not just Riggins’ outward appearance, but also the content of his testimony on direct or cross examination, his ability to follow the proceedings, or the substance of his communication with counsel.” 504 U.S. at -, 112 S.Ct. at 1816. Although the magistrate judge in his findings and recommendations also noted “factual discrepancies” between the two cases, he, unlike the majority, assumed that Riggins did apply. Heffernan v. Norris, No. PB-C-93—419 at 5 n. 1 (E.DArk. Dec. 13,1993) (findings and recommendation).
2. Riggins is a “novel” constitutional claim within the meaning of Reed v. Ross, 468 U.S. 1, 16, 104 S.Ct. 2901, 2910, 82 L.Ed.2d 1 (1984). Therefore, that Heffernan had not raised a Riggins-like claim in his *336previous federal habeas petitions or in the state courts does not bar Heffernan from raising a Riggins claim in this subsequent petition for a writ of habeas corpus.
The majority contends that the constitutional concerns raised in Riggins were “reasonably available to counsel.” However, as to a situation where insanity was not essen-, tial to the defendant’s claim, the majority opinion cites only State v. Maryott, 6 Wash. App. 96, 492 P.2d 239 (1971), an intermediate appellate court in the state of Washington, to support this proposition. Maj. op. at 334. A review of several of this court’s other Reed v. Ross decisions indicates that when the court makes a “no novelty” finding, the court at least can cite some appellate cases within the relevant jurisdiction. See, e.g., Jones v. Lockhart, 977 F.2d 444, 446 (8th Cir.1992) (Arkansas case relying on Arkansas law); Kennedy v. Delo, 959 F.2d 112, 116 (8th Cir.) (Missouri case relying on Missouri law), cert. denied, — U.S. —, 113 S.Ct. 168, 121 L.Ed.2d 116 (1992); Leggins v. Lockhart, 822 F.2d 764, 767 (8th Cir.1987) (Arkansas case relying, at least in part, on a Missouri Supreme Court decision), cert. denied, 485 U.S. 907, 108 S.Ct. 1080, 99 L.Ed.2d 239 (1988).-That the majority in this case cannot cite any pertinent appellate cases within the states that comprise the Eighth Circuit strongly supports the novelty of Riggins.
3. As a new rule of law, Riggins has retroactive application. To have retroactive application, the Riggins rule must fall within the second exception of Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989). That exception would allow the retroactive application of a novel constitutional claim if it constituted a “watershed rule[ ] of criminal procedure” and “without which the likelihood of an accurate conviction is seriously diminished.” Id. at 311, 313, 109 S.Ct. at 1076, 1077.1 This ease should be applied retroactively for the following reasons.
Even when compared to what is considered the paradigm of Teague’s second exception, the procedural rights at stake in Rig-gins demand retroactive application. In Saffle v. Parks, 494 U.S. 484, 495, 110 S.Ct. 1257, 1264, 108 L.Ed.2d 415 (1990), Justice Kennedy wrote for the majority and noted that the Court’s decision in Gideon v. Wainurright illustrated the sort of rule coming within the Teague second exception. Unlike Gideon, which “only” dealt with the right to be represented by counsel in criminal trials, Riggins implicates not only rights related to the representation of counsel, but also the right to present a defense on one’s own behalf, see, e.g., Chambers v. Mississippi, 410 U.S. 284, 302, 93 S.Ct. 1038, 1049, 35 L.Ed.2d 297 (1973), the right to confront witnesses, see, e.g., Coy v. Iowa, 487 U.S. 1012, 1016-1020, 108 S.Ct. 2798, 2800-03, 101 L.Ed.2d 857 (1988), and the right to be free from governmental interference during trial, see, e.g., Gray v. Mississippi, 481 U.S. 648, 668, 107 S.Ct. 2045, 2056-57, 95 L.Ed.2d 622 (1987). Considering the multiplicity of rights at stake in Riggins, each of which assumes a vital role in ensuring fundamentally fair and accurate trials, I believe Riggins is a prime candidate for retroactive application.
Moreover, when one considers the substantive due process rights implicated by the Riggins decision, its importance is elevated even further. As the Supreme Court has noted in several decisions over the past two decades, individuals possess a significant liberty interest in avoiding the unwanted administration of antipsychotic drugs, see, e.g., Washington v. Harper, 494 U.S. 210, 221-22, 229, 110 S.Ct. 1028, 1036-37, 1040-41, 108 L.Ed.2d 178 (1990); Mills v. Rogers, 457 U.S. 291, 299 n. 16,102 S.Ct. 2442, 2448 n. 16, *33773 L.Ed.2d 16 (1982) (assuming such an interest), and more generally in refusing medical treatment, see, e.g., Vitek v. Jones, 445 U.S. 480, 494, 100 S.Ct. 1254, 1264, 63 L.Ed.2d 552 (1980); Parham v. J.R., 442 U.S. 584, 600, 99 S.Ct. 2493, 2503, 61 L.Ed.2d 101 (1979). Therefore, the forced ingestion of mind-altering drugs not only jeopardizes an accused’s right to a fair trial, it also tears away another layer of individual dignity, rendering the criminal trial particularly dehumanizing.
In sum, the issues raised by Heffernan and all the circumstances alleged by Heffernan that (1) Riggins applies, (2) Riggins states a novel constitutional claim and (3) Riggins should be applied retroactively should be revisited on remand with such supplementation of the record as may be appropriate.
Accordingly, I would remand this case to the district court for further proceedings to afford Heffernan an opportunity to establish the facts supporting his Riggins claim, and if those facts are established, then to address the merits of Heffernan’s habeas corpus petition.

. Although neither the magistrate judge nor the majority address the prejudice prong of the "cause" and “prejudice” test, the retroactive application of Riggins to this case strongly suggests that (if the facts aré as Heffernan contends they are) there exists a reasonable probability that the involuntary medication of Heffernan adversely affected the outcome of his trial and rendered it fundamentally unfair. Parkus v. Delo, 33 F.3d 933, 938 (8th Cir. 1994). In other words, if a particular constitutional claim satisfies Teague's second exception, it may also satisfy the prejudice prong of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) and Lockhart v. Fretwell, — U.S. —, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993), as the two standards are substantially the same. Thus, prejudice would exist subject to evaluation by the district court on remand.